ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_06_EN.txt.                                                                                 224




            Separate opinion of Judge Abraham

[Translation]

   Agreement with the operative part of the Judgment in its rejection of the first
preliminary objection — Disagreement with the Court’s reasoning in finding the
existence of a dispute between the Parties — Conception of “dispute” alien to that
accepted in the Court’s prior jurisprudence — Mistaken failure to be at all realistic
in identifying a dispute — Failure to determine whether dispute exists as of the
date the Court decides — Pointlessness of seeking to ascertain the date on which
the dispute arose — Incorrect requirement of prior notice of claims by the applicant
as a condition for the existence of a dispute — In the present case, existence of a
dispute over questions within the scope of CERD well before August 2008.


   1. I have voted in favour of rejecting — as subparagraph (1) (a) of the
operative part does — Russia’s first preliminary objection, based on the
alleged absence when Georgia filed its Application of a dispute between
the two States with respect to the interpretation or application of the
International Convention on the Elimination of All Forms of Racial Dis-
crimination (CERD).
   I have on the other hand voted against subparagraph (1) (b) of the
operative part, in which the Judgment upholds the second preliminary
objection, based on the assertion that the Application was preceded nei-
ther by an attempt to settle the dispute by negotiation nor by resort to the
special procedures established by CERD.
   2. My reasons for believing that the Court should also have rejected
the second preliminary objection, and should ultimately have found juris-
diction to adjudicate the case, are set out in detail in the joint dissenting
opinion appended to the present Judgment, which it has been my honour
to sign together with a number of my colleagues.
   In the present separate opinion, my purpose is to explain why, notwith-
standing my concurrence in rejecting the first preliminary objection, I
have serious reservations about the Court’s reasoning in arriving at this
conclusion.
   3. First of all, I am struck by the fact that the greater part of the
40-page long discussion in the Judgment is devoted to the first prelimi-
nary objection (from page 81, paragraph 23, to page 120, paragraph 114),
whereas the second is dealt with in 20 pages (from page 120, paragraph 115,
to page 140, paragraph 184).
   4. While no more than a hint, this suggests at first glance that a certain
bias most likely crept into the Court’s approach.
   Of the four preliminary objections raised by the Russian Federation
with a view to convincing the Court that it lacked jurisdiction to entertain
Georgia’s Application on the merits, the second alone, in my opinion,

                                                                                158

       convention on racial discrimination (sep. op. abraham)           225

raised a difficulty — indeed a number of them. This was the objection to
the effect that the procedural conditions laid down in Article 22 of the
International Convention on the Elimination of All Forms of Racial Dis-
crimination (CERD) were not satisfied at the date the Court was seised,
thereby rendering the clause — the only basis of jurisdiction relied on by
Georgia — inoperative in the present case. I can well understand that this
objection may have warranted extensive consideration by the Court —
even though my conclusion upon completion of that discussion was not
the same as the majority’s.

   5. By contrast, none of the other three objections (initially) presented
to the Court justified lengthy treatment in the Judgment, since for various
reasons none of the three should have retained the Court’s attention for
very long.
   6. This is obviously the case for the third and fourth preliminary objec-
tions.
   The Judgment simply states (in paragraph 185) that the Court has no
need to consider them, since it is upholding the second objection. This is
logical and by itself calls for no comment.
   But, even if the Court had rejected the first two preliminary objections
(not just the first), which I think it should have done, there would have
been no need for it to give much consideration to the third and fourth
objections. This is because Russia in the oral proceedings abandoned its
third objection (lack of jurisdiction ratione loci) as a preliminary objec-
tion, arguing itself that it was not of an exclusively preliminary character
and therefore should not be considered at this stage, and because the
fourth objection (lack of jurisdiction ratione temporis) was of no practical
significance, since Georgia’s claims against the Respondent related to
events occurring after 2 July 1999, when CERD entered into force
between the Parties.

    7. In my view, the Court should have similarly disposed of the first
preliminary objection without needing to dwell upon it, since this objec-
tion, based on the alleged lack of any dispute between the Parties
­concerning the interpretation or application of CERD, did not stand
 up to any scrutiny whatsoever, not even the most cursory. The Court
 ultimately arrived at the conclusion that this objection was baseless
 and should be rejected — a conclusion which I cannot help but share —
 but only after long, laboured reasoning, which I can support only to a
 very limited extent. It is not only that the reasoning is needlessly long,
 whereas the right response was simple. Prolixity is a venial sin, one which
 this writer would be careful not to condemn too severely, out of fear
 that he himself may be judged just as harshly. More serious to my mind
 is that the approach taken in the Judgment in the discussion on pages 81
 to 120 is open to substantive criticism on several grounds, including most
 ­importantly that it reflects — more or less implicitly — a conception
  of the meaning of “dispute” far too removed from what I believe to be

                                                                        159

       convention on racial discrimination (sep. op. abraham)             226

the more correct conception to be seen in the Court’s jurisprudence to
date.

    8. I shall first observe that until the present case the Court, whenever
required to decide on a preliminary objection based on the respondent’s
contention that there was no dispute, has made its decision — rejecting
the objection — in a few short paragraphs, and has made the determina-
tion as of the date on which it was ruling, finding that the parties held
clearly conflicting views at that date on the matters constituting the sub-
ject of the application and consequently that a dispute existed between
them.
    9. Three relatively recent precedents are significant in this regard : the
cases concerning Application of the Convention on the Prevention and
­Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugo­
 slavia), the Land and Maritime Boundary between Cameroon and Nigeria
 (Cameroon v. Nigeria), and Certain Property (Liechtenstein v. Germany).

   10. In the first of those cases, the Court dealt with the respondent’s
objection founded on the lack of a dispute between the parties in para-
graphs 27 to 29 of its Judgment of 11 July 1996 on the preliminary objec-
tions. After summarizing Bosnia and Herzegovina’s submissions as made
at the end of the proceedings, in essence requesting the Court to adjudge
that Yugoslavia had variously violated the Genocide Convention and to
order the respondent to make reparation for the consequences of the vio-
lations committed, the Court stated :

       “While Yugoslavia has refrained from filing a Counter‑Memorial
    on the merits and has raised preliminary objections, it has nevertheless
    wholly denied all of Bosnia and Herzegovina’s allegations, whether
    at the stage of proceedings relating to the requests for the indication
    of provisional measures, or at the stage of the present proceedings
    relating to those objections.” (Application of the Convention on the
    Prevention and Punishment of the Crime of Genocide (Bosnia and
    ­Herzegovina v. Yugoslavia), Preliminary Objections, Judgment,
     I.C.J. Reports 1996 (II), p. 614, para. 28.)
The Court then immediately added :
      “In conformity with well‑established jurisprudence, the Court
    accordingly notes that there persists ‘a situation in which the two sides
    hold clearly opposite views’ . . . and that, by reason of the rejection
    by Yugoslavia of the complaints formulated against it by Bosnia and
    Herzegovina, ‘there is a legal dispute’ between them.” (Ibid., pp. 614-
    615, para. 29.)
  11. In the second case, the Court responded to a similar objection by
Nigeria in paragraphs 87 to 93 of its Judgment of 11 June 1998 on the
preliminary objections.

                                                                          160

       convention on racial discrimination (sep. op. abraham)               227

  After recalling the criteria for a “dispute” enunciated in the Mavrom-
matis Palestine Concessions Judgment and in the Judgment on prelimi-
nary objections in the South West Africa case, as the present Judgment
does in paragraph 30, the Court observed that there could be “no doubt
about the existence of disputes” between the Parties over part of the
course of their land boundary, adding at the same time :
     “a disagreement on a point of law or fact, a conflict of legal views . . .
     need not necessarily be stated expressis verbis. In the determination
     of the existence of a dispute, as in other matters, the position or the
     attitude of a party can be established by inference, whatever the pro-
     fessed view of that party.” (Land and Maritime Boundary between
     Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objec-
     tions, Judgment, I.C.J. Reports 1998, p. 315, para. 89.)
   The Court then noted that : although Nigeria maintained that there was
no dispute between it and Cameroon concerning the boundary delimi­
tation “as such”, it had “constantly been reserved in the manner in which
it . . . presented its own position” (ibid., para. 91) ; but that Nigeria in any
event had “not indicated its agreement with Cameroon on the course of
that boundary . . . and [had] not informed the Court of the position which
it [would] take in the future on Cameroon’s claims” (ibid., p. 317,
para. 93). The Court concluded its reasoning thus :
        “Nigeria is entitled not to advance arguments that it considers are
     for the merits at the present stage of the proceedings ; in the circum-
     stances however, the Court finds itself in a situation in which it cannot
     decline to examine the submission of Cameroon on the ground that
     there is no dispute between the two States.” (Ibid.)

   12. In the third case, the Court considered Germany’s objection
founded on the lack of a dispute in paragraphs 24 to 27 of its 10 Febru-
ary 2005 Judgment on the preliminary objections and dealt with it with
dispatch. It first repeated the time-honoured pronouncements from the
Mavrommatis and South West Africa cases (Certain Property (Liechten-
stein v. Germany), Preliminary Objections, Judgment, I.C.J. Reports 2005,
p. 18, para. 24). It then observed : “Germany . . . for its part denies alto-
gether the existence of a dispute with Liechtenstein” (ibid., p. 18, para. 25).
But it also noted that : “Germany considers . . . that, in the case of Liech-
tenstein, German courts simply applied their consistent case law to what
were deemed German external assets under the . . . Convention” (on the
Settlement of Matters Arising out of the War and the Occupation, signed
at Bonn in 1952) (ibid., p. 19, para. 25). For the Court, this provided a
sufficient basis on which to find that “in the present proceedings
­complaints of fact and law formulated by Liechtenstein against Germany
 are denied by the latter” and to conclude that, “[i]n conformity with
 well‑established jurisprudence . . ., ‘[b]y virtue of this denial, there is a
legal dispute’ between Liechtenstein and Germany” (ibid.).

                                                                            161

       convention on racial discrimination (sep. op. abraham)              228

    13. Three characteristics of the Court’s past approach in responding to
an objection alleging the absence of a dispute between the Parties may be
drawn from these three precedents, which accord so strongly with one
another (and the cases concerning East Timor (Portugal v. Australia),
(Judgment, I.C.J. Reports 1995, pp. 99‑100, paras. 21‑22) and Northern
Cameroons (Cameroon v. United Kingdom) (Preliminary Objections, Judg­
ment, I.C.J. Reports 1963, p. 27) may be cited in further support).
    14. First, in determining whether there is a “dispute”, the Court takes
a strictly realistic and practical view, free of all hints of formalism. It is
enough for the Court to find that the two parties hold opposing views on
the matters referred to the Court, and this difference may be evidenced in
any manner. Before the proceedings were initiated, the parties may have
engaged in an official exchange, in the form of a protest or claim made by
one and rejected by the other ; that can help to establish the existence of
a dispute and define its subject, but it is never an absolute requirement in
the eyes of the Court. Thus, the Court in the Liechtenstein v. Germany
case referred to bilateral consultations between the Parties before the
Court was seised. In them Germany had let it be known that it did not
agree with Liechtenstein, but the Court did not consider this to be conclu-
sive : according to the Court, these consultations had “evidentiary value”
in support of the conclusion it had otherwise come to, namely that a
­dispute existed between the Parties (Certain Property (Liechtenstein v.
 Germany), Preliminary Objections, Judgment, I.C.J. Reports 2005, p. 19,
 para. 25). A State’s position on a given matter may be inferred simply
 from its conduct, even if that position has not been stated expressis verbis
 (Cameroon v. Nigeria, cited above). All that matters is that the Court must
 find that the parties hold conflicting positions on the questions forming the
 subject of the application — this finding being strictly one of substance, not
 form — and that these questions fall ratione materiae within the scope of
 the compromissory clause or whatever other provision the applicant is rely-
 ing on as the basis for the Court’s jurisdiction.



   15. Secondly, in determining whether a dispute exists, the Court does
so as of the date on which it decides (i.e., generally, the date of its judg-
ment on the preliminary objections). Obviously, the dispute, by definition,
concerns facts and situations predating the seisin of the Court ; thus, it
can be stated that as a rule the dispute already exists when the proceed-
ings are instituted. But for the Court what must matter is that the dispute
exists at the date when it determines whether it has jurisdiction ; more
importantly, in making that determination the Court takes into account
all elements — even those arising after the case was commenced — liable
to show that the dispute exists and endures. That is why the Court in the
cited precedents places the greatest importance on the respondent’s posi-
tions on the merits of the case as expressed in the course of the judicial
proceedings, including in the arguments on the preliminary objections. It

                                                                           162

       convention on racial discrimination (sep. op. abraham)               229

is often by reference to these stated positions that it is possible to con-
clude that a dispute exists. Even where a respondent remains cautious
or ambiguous in the preliminary objections stage as to its final positions,
this is not sufficient to convince the Court that there is no dispute
­(Cameroon v. Nigeria, cited above).

   16. Thirdly, it has never been a concern of the Court in any of the
precedents examined to ascertain the exact date on which a dispute came
into being. And it is easy to see why : as a general rule, it does not matter
whether the dispute first arose between the parties long or shortly before
the application was filed. It is necessary and sufficient if the dispute exists
when the Court is seised (which can be shown by subsequently occurring
facts) and subsists on the date on which the Court determines whether the
conditions for the exercise of its jurisdiction have been met.
   17. True, there is one situation in which the Court concerns itself with
determining the exact date on which the dispute between the parties crys-
tallized. That is in the context of territorial disputes. But this is because in
such cases the date has a significant impact in the judicial examination of
the arguments : the date the dispute crystallized is the “critical date”, after
which actions taken by a State party to the dispute will generally be
regarded as carrying no weight in establishing or proving its claim of ter-
ritorial sovereignty (for example, Territorial and Maritime Dispute between
Nicaragua and Honduras in the Caribbean Sea (Nicaragua v. Honduras),
Judgment, I.C.J. Reports 2007 (II), pp. 697‑698, para. 117).


   In all other situations the notion of “crystallization of the dispute” is
inoperative and there is therefore no need to determine the date on which
it occurred, because — and this is self‑evident — judicial reasoning is not
an exercise in historical research. The only questions to be decided are
those which have legal significance.
   18. It might be thought that the Court departed from the rule described
above in the Liechtenstein v. Germany case : in its Judgment of 10 Febru-
ary 2005, the Court stated that the dispute did not have its source or
real cause in decisions given by German courts in the 1990s but in legal
acts from the more distant past, specifically from before 1980 (Certain
Property (Liechtenstein v. Germany), Preliminary Objections, Judgment,
I.C.J. Reports 2005, p. 26, paras. 51‑52).

   But when it made this statement the Court was not seeking to deter-
mine the date the dispute arose, or “crystallized” — and it would have
served no purpose to do so. The Court was endeavouring to define the
date of the “facts” or “situations” causing the dispute for purposes of
applying Article 27 (a) of the European Convention for the Peaceful
Settlement of Disputes, the basis of jurisdiction relied on. Under that pro-
vision, “disputes relating to facts or situations prior to the entry into
force of this Convention as between the parties to the dispute”, i.e., prior

                                                                            163

       convention on racial discrimination (sep. op. abraham)             230

to 1980 in that case, are excluded from the jurisdiction of the Court.
Thus, what the Court had to determine was not the date on which
­the ­dispute arose, but the date of the facts or situations to which the
 ­dispute “related”. It was careful to distinguish the two issues (Certain
  Property (Liechtenstein v. Germany), Preliminary Objections, Judgment,
  I.C.J Reports 2005, p. 25, para. 48) before going on to decide the second
alone, in a way favourable to the respondent’s objection to jurisdiction
ratione temporis.
    19. The present Judgment, specifically that part of it dealing with the
first preliminary objection, stands in stark contrast to the precedents cited
above, which built up a clear, coherent, continuous and, in my opinion,
convincing case law.
    20. The unusually long discussion of the issue of the existence of the
dispute is merely the visible evidence of a two‑fold departure from the
existing jurisprudence.
    21. First, if the Court needed so many pages to arrive at the conclusion
that there was a dispute between Georgia and Russia concerning the
application of CERD, it was because it was absolutely determined to
ascertain the date on which that dispute arose. In fact, much more space
is devoted in the Judgment to showing — unconvincingly, I think — that
no such dispute arose before August 2008 (this is the purpose served by
paragraphs 23 to 105), than to establishing that it arose in August 2008,
just before the case was referred to the Court (this is dealt with in just
eight paragraphs (Judgment, paras. 106-113)).

   22. I am still trying to identify the legal reasons for which the Court
devoted so much space to deciding a pointless question, in a way counter
to all the precedents. Indeed, no inference is drawn in the Judgment —
nor could any be — from the intermediate conclusion set out in para-
graph 105, namely, that no legal dispute arose between the Parties
between 1999 and July 2008 with respect to the Russian Federation’s
compliance with its obligations under CERD. It is enough for such a dis-
pute to have arisen afterwards, that is to say, not later than in August 2008,
for the case to have been referred to the Court under conditions entitling
it to exercise jurisdiction — provided that the other conditions on exercise
were met, and this relates to other preliminary objections raised by the
Respondent. Thus, strictly speaking, paragraph 105 has no legal bearing
and nor do the dozens of paragraphs leading up to it (at least from para-
graph 50 onwards). I would add that, even if it were to be conceded that
the dispute only arose — in other words, emerged — in August 2008,
which I do not think to be the case, this would not mean that Georgia
was precluded, for this reason alone, from bringing claims before the
Court concerning pre‑August 2008 acts attributable to Russia : the date
on which a dispute arises is one thing, the subject of the dispute, i.e., the
facts and situations that the dispute concerns, is another, as noted in the
Judgment in the Liechtenstein v. Germany case (see paragraph 18 above).
Accordingly, the discussion leading up to paragraph 105 in the Judgment,

                                                                          164

       convention on racial discrimination (sep. op. abraham)              231

which has no actual impact on the issue of the existence of a dispute, is
equally without consequence in delineating the subject ratione temporis.

   23. The only purpose served in this case by the Court’s unusual
approach in examining the first preliminary objection is a purely practical
one and has to do exclusively with the second preliminary objection.
Since the Court is going to conclude much later (Judgment, para. 147)
that Article 22 of CERD lays down conditions at least one of which must
be met for it to have jurisdiction, and since this is going to lead it to con-
sider whether Georgia, before seising the Court, attempted to settle its
dispute with Russia by diplomatic negotiation, the intermediate conclu-
sion in paragraph 105 will save the Court time in its consideration of this
issue by circumscribing its examination to any actions taken by the Appli-
cant in August 2008.
   In brief, the second part of the Judgment has been shortened in propor-
tion to the needless and overlong passages included in the first. Let it be
assumed that pragmatism is well served here ; the same cannot be said of
legal rigour or of the requisite clarity that proscribes conflating separate
issues.
   24. And the second departure from the case law precedents which I
regret in the part of the Judgment on the first objection is caused precisely
by the confusion which the Judgment establishes to some extent between
the two preliminary objections it addresses.
   As I said above, the approach taken by the Court whenever it has been
called upon to decide whether a dispute existed has without fail been a
strictly realistic, not formalistic, one. Earlier exchanges between the par-
ties, consultations, demands and protests may sometimes be helpful in
establishing or confirming the existence of a dispute : they have never
been considered an absolute requirement. A dispute exists if the parties,
when they appear before the Court, hold opposing views on the questions
the applicant (correctly or not) seeks to submit for judicial determination.
That suffices. Whether or not the parties debated these questions before-
hand does not matter, although this takes on obvious relevance where it
must be determined whether the prior‑negotiations requirement — if
there is one — has been met. It has none where it is merely a matter of
ascertaining whether a dispute exists. For example, if a State performs an
act deemed by another State to be a violation of the first State’s inter­
national obligations and that act is also liable to harm the second State’s
own rights and interests, then there is a dispute. In my view, it is not
necessary for the allegedly injured State to have formally protested to the
State which it considers responsible for the wrongful act. A protest may
be the first step in a process to settle a dispute diplomatically ; it is not a
sine qua non for the existence itself of the dispute. When a State acts in a
certain way, it is presumed to consider its action to be in compliance with
its international legal obligations. If another State holds a conflicting
view, there is then and there a “disagreement on a point of law or fact, a
conflict of legal views”, in the words of the celebrated dictum from the

                                                                           165

       convention on racial discrimination (sep. op. abraham)              232

Mavrommatis Judgment (Mavrommatis Palestine Concessions, Judgment
No. 2, 1924, P.C.I.J., Series A, No. 2, p. 11). A State that considers itself
to have been injured may therefore seise the Court without as a general
rule being required first to give notice of its claims to the State having
acted in a way it deems unlawful.
   25. Yet the Judgment rather clearly departs from this approach to a
“dispute”, which I would call a “substantive” approach, in favour of one
more of “form”, which appears to require the applicant State before com-
mencing proceedings to inform the respondent which of its actions are
deemed wrongful by the applicant and why. Plainly, the Judgment does
not require the prior notice of grievances to be given in any specific form.
It is also clearly accepted (in paragraph 30) that the State asserting the
claim need not specify the treaty the respondent State is accused of hav-
ing breached, provided that the applicant sets out in substance the subject
of the rule alleged to have been violated. Paragraphs 30 and 31 neverthe-
less appear to make the existence of a dispute subject to satisfaction of a
two‑pronged condition : one State must have asserted a claim against
another, and the other must have rejected it. Even though no specific
form is required for either the claim or its rejection, I think that this
involves an unfortunate confusion of the question of whether a dispute
exists, which the Court must answer in the affirmative if it is to be able to
perform its judicial role in contentious proceedings, with the question of
prior negotiations, which constitute a condition for the Court’s exercise
of jurisdiction only in those exceptional cases where the applicable juris-
dictional clause so provides.

  I fear that the Court has conflated the two questions in the present
case, perhaps in part because it was intent on determining the exact date
on which the dispute arose by seeking the manifestation of it in the
exchanges between the Parties and by laying the groundwork, in respond-
ing to the first objection, for its response to the second.
  26. Last but not least, I shall add that, if we agree to make the effort —
a pointless one, in my opinion — of determining when the dispute first
emerged, and regardless of the broader or narrower definition of dispute
we might apply, we end up at a date well before August 2008 anyway.

    The 26 July 2004 letter from the Georgian President to his Russian
counterpart already clearly alleged that Russia’s peacekeeping military
forces in South Ossetia were not impartial and were (deliberately) failing
to protect the ethnic Georgian population from attacks by Ossetian
­illegal armed formations. In his response of 14 August 2004, the President
 of the Russian Federation rejected these accusations, calling Tbilisi’s accus­
 ations against the Russian peacekeeping forces “propaganda”.


  The statement made on 26 January 2006 by the Special Envoy of the
President of Georgia to the United Nations Security Council, which is

                                                                           166

       convention on racial discrimination (sep. op. abraham)            233

quoted in paragraph 84 of the Judgment, is even clearer. After explicitly
accusing Russia of having distanced itself from supporting the principle
of Georgia’s territorial integrity, the Special Envoy added that this
“change of position” meant an “endorsement of ethnic cleansing of more
than 300,000 citizens of Georgia”. After quoting the statement, the Court
observes : “the reference to ‘ethnic cleansing’ does not include an allega-
tion that the Russian Federation participated in, or facilitated, that
action”. Granted, but great insight is hardly needed to see that the alle­
gation that Russia was “endorsing” ethnic cleansing of “more than
300,000 citizens of Georgia” was an accusation that could be linked with
Article 2 of CERD, which is not limited to prohibiting States from engag-
ing in or sponsoring racial discrimination but also places them under an
obligation to “prohibit” and “bring to an end” racial discrimination by
any group or organization (Art. 2, para. 1 (d)).

    Similarly, the statement made by Georgia’s Permanent Representative
 to the United Nations at a press conference on 3 October 2006, which is
 quoted in paragraph 92, accuses the Russian peacekeeping force of lack-
 ing impartiality and draws a direct correlation between this lack of impar-
 tiality and the impossibility for “ethnically cleansed hundreds of thousands
 of Georgian citizens” to return to their homes. Nothing is made of this in
 the Judgment, in which this too is apparently not seen as an allegation
 relating to CERD.
    This is also the case of the 26 September 2007 address by the President
 of Georgia to the United Nations General Assembly, in which he asserted
 that Abkhazia had suffered “one of the more abhorrent, horrible . . .
­ethnic cleansings of the twentieth century”, immediately adding : “In the
 time since Russian peacekeepers were deployed there, more than
 2,000 Georgians have perished and a climate of fear has persisted” (see
 paragraph 94 of the Judgment).
    It is equally surprising that the Judgment accords no importance to an
 official statement made by the Georgian Foreign Ministry on 22 Decem-
 ber 2006 that is referred to, but not quoted, in paragraph 93. In that
 statement Russia is accused of offering “an open support and armaments
 to the separatist regimes [which] . . . have conducted an ethnic cleansing
 of Georgians” and of subjecting Georgians living in Russian territory to
 “ethnic harassment”. The accompanying comment can only be described
 as puzzling : the reference to “ethnic cleansing by the Russian Federation
 [was] with respect to events which took place in the early 1990s”. But
 there is nothing in the statement itself to support this interpretation.


  One cannot help but be equally astonished by the treatment given in
the Judgment to two press releases from the Georgian Foreign Ministry,
dated 19 April 2008 and 17 July 2008 and quoted in paragraphs 97 and
104, respectively, of the Judgment. The first challenged Russia’s policy in
regions said to have been the subject of “de facto annexation” ; Georgia

                                                                         167

       convention on racial discrimination (sep. op. abraham)            234

describes that policy as one of “neglect of human rights of an absolute
majority of the regions’ population — victims of ethnic cleansing”. The
second accused Russia of seeking “to legalize results of the ethnic cleans-
ing . . . conducted through Russian citizens in order to make easier
annexation of the integral part of Georgia’s . . . territory”. In both cases
the Court considers that the documents cited contain “no claim” of a
breach by Russia of its obligations in respect of eliminating racial dis-
crimination. It is difficult to see how the cited statements can be thought
unrelated to the obligations of the State accused of violating CERD,
unless “legalizing” ethnic cleansing, that is to say, taking action to ensure
that its consequences continue, is to be considered outside the scope of a
convention aimed at combating racial discrimination. That is not my
view.

   27. There is no need to point out that from the start of this series of
increasingly intense accusations, i.e., beginning with President Putin’s
response to President Saakashvili on 14 August 2004, Russia constantly
rejected the allegations and continues to do so today more than ever.
Russia’s position, which its Agent confirmed before the Court at the hear-
ings, specifically on 13 September 2010, is that for some 15 years it acted
in the region as facilitator of negotiations and peacekeeper between Geor-
gia and the separatist provinces of Abkhazia and South Ossetia, that in
doing so it acted with complete impartiality and without taking part,
directly or indirectly, in acts of “ethnic cleansing” carried out against the
Georgian population, and that furthermore, had it not so acted, Georgia
would have asked the Russian forces to leave long before 1 Septem-
ber 2008.
   28. The stage in the proceedings in which the Court’s jurisdiction is
examined involves no determination whatsoever of the truth or error in
the arguments presented. But the dispute manifestly exists and incontro-
vertibly relates to “the interpretation or application” of CERD, since it is
more than plausible to maintain that “ethnic cleansing” is among the
types of conduct prohibited by CERD and that the obligation on the
States parties is not merely to refrain from such conduct themselves but
to do everything possible to put an end to it. If the date on which the
dispute arose had to be ascertained — which I think is completely point-
less from the legal perspective — it may possibly have been as early as in
2004, but certainly in 2006.
   29. However, I cannot but agree with the Court’s ultimate conclusion,
namely, that on the date on which the Application was filed there was indeed
a dispute between the Parties with respect to the interpretation or applica-
tion of CERD, and that is why I voted, despite all the reservations expressed
above, on this point in favour of the operative part of the Judgment.

                                             (Signed) Ronny Abraham.



                                                                         168

